Name: 87/149/EEC: Council Decision of 3 November 1986 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America on the Mediterranean preferences, citrus and pasta
 Type: Decision
 Subject Matter: foodstuff;  America;  plant product;  international trade;  international affairs;  European construction
 Date Published: 1987-03-05

 5.3.1987 EN Official Journal of the European Communities L 62/22 COUNCIL DECISION of 3 November 1986 concerning the conclusion of the Agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America on the Mediterranean preferences, citrus and pasta (1) (87/149/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas a solution should be found to the trade dispute between the Community and the United States over citrus and pasta, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Economic Community and the United States of America on the Mediterranean preferences, citrus and pasta is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Brussels, 3 November 1986. For the Council The President A. CLARK (1) As corrected on 24 February 1987.